The parties having stipulated in writing that this case may be decided by a court of four justices, the decision is as follows: Order, in so far as it dismissed the complaint as against the plaintiff receiver, reversed upon the law and the facts, with ten dollars costs and disbursements, and motion to dismiss complaint as against him denied, with ten dollars costs. Order denying motion to dismiss complaint as to plaintiff Viola Myers affirmed, with ten dollars costs and disbursements. We are of opinion that the separation action has not been finally terminated, and that the present action is a step in the enforcement of the marital rights of plaintiff Viola Myers, for which purpose the receiver, together with the plaintiff wife, properly sues. Young, Kapper, Lazansky and Hagarty, JJ., concur.